1. Though there be no certificate of the clerk on the bill of exceptions yet if the certificate to the transcript of the record states that the true original bill of exceptions is enclosed within, and the papers come enclosed in the same envelope, the writ of error will not be dismissed. 40 Ga., 702.2. Where counsel for one side invoked the ruling of the court to stop opposing counsel in argument, on the ground that there was no testimony to authorize his comments, there was no error in the court’s deciding the comments in order according to his recollection of what one of the witnesses said, at the same time remarking that he did not intend to express or intimate any opinion as to the evidence, but left that to the jury. 43 Ga., 368.3. The verdict is upheld by the evidence.